DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed April 25, 2022.  Claims 1-25 are pending, in which claims 23-25 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-22 in Paper dated April 25, 2022. 


Claim Rejections - 35 USC § 112
Claims 4 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claims 4 and 18:  Scope and meaning of claims 4 and 18 are indefinite and unclear, since claims 4 and 18 recite “wherein the group III-V material…comprises…germanium (Ge), and silicon germanium (SiGe)”.  However, germanium (Ge) and silicon germanium (SiGe) are not belonging to the group III-V material.

(Note the specification, such as at page 5, last 5 lines and page 10, is objected to for the same reason as discussed above)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-5,7-10,12-14 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Yokoyama (2016/0056291).
Re-claim 1, Yokoyama teaches (Fig 3, paragraphs 678-679,704-705,415, 76-139; Figs 60-65, para 594-648) an integrated circuit structure, comprising: a lower device layer that includes a first structure comprising a plurality of PMOS transistors  (paragraphs 704-705, where PMOS 211P is alternatively formed on a lower side instead of an upper side); and an upper device layer formed on the lower device layer (as shown in Fig 3, para 137-139,704-705), the upper device layer including a second structure comprising a plurality of NMOS transistors (paragraphs 704-705, where NMOS 111N is alternatively formed on the upper side) having a group III-V material source/drain region (Fig 3, paragraphs 678-679 for the NMOS transistors comprising InGaAs material as a III-V material for channel and source/drain regions 111A/111B, para 79-82,87).  Re-claim 2, wherein the plurality of NMOS transistors are non-planar (Figs 60-61, para 594 -604 for FinFET as non-planar transistor). Re-claim 3, wherein the group III-V material source/drain region (Fig 3 and para 79-82 for source/drain and Paragraphs 678-679 for the NMOS transistors comprising InGaAs material as an III-V material for channel and source/drain regions 111A/111B) comprises a narrow band gap alloy of indium gallium arsenide (InxGayAsy).  Re-claim 4, wherein the group III-V material source/drain region (Fig 3 and para 79-82 for source/drain and Paragraphs 678-679 for the NMOS transistors comprising InGaAs material as an III-V material for channel and source/drain regions) comprises one of InGaAs. GaAs (para 678-679).  Re-claim 5, wherein use of the group III-V material (Paragraphs 678-679 for using InGaAs material as an III-V material) reduces a highest temperature budget for processing a stack (paragraph 15-16 for high temperature condition for process stack of FETs) comprising the plurality of NMOS transistors formed on the plurality of PMOS transistors (Fig 3, paragraphs 76-139,704-705 for stacked of NMOS and PMOS transistors).  Moreover, “using” and “reduces a highest temperature budget for processing in a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964.  Re-claim 7, wherein respective ones of the plurality of NMOS transistors further include metal contacts (C11 in Fig 3, paragraph 113) directly contacting the group III-V material source/drain region. (Fig 3 and para 79-82,87 for source/drain and Paragraphs 678-679 for the NMOS transistors comprising InGaAs material as an III-V material for channel and source/drain regions).  Re-claim 8, wherein the upper device layer 211P is formed on a bonding layer material 151,251 (Para 223-232; Figs 3,9-11)  that is on the lower device layer 111N.  Re-claim 9, wherein the bonding layer material 151,251 (Para 223-232,151,136; Figs 3,9-11) comprises an oxide layer (para 113,136).  Re-claim 10, wherein the plurality of PMOS transistors are non-planar (Figs 60-61, para 594 -604 for FinFET as non-planar transistor).  Re-claim 12, wherein the second plurality of NMOS transistors are formed as FinFETs (Figs 60-61, para 594-604), which FinFET transistors (Figs 60-61) are comprised as multi-gate transistors in the semiconductor art.  Re-claim 13, wherein the plurality of PMOS transistors are formed as FinFETs (Figs 60-61, para 594-604), which FinFET transistors (Figs 60-61) are comprised as multi-gate transistors in the semiconductor art.  Re-claim 14, wherein both the second plurality of NMOS transistors (paragraphs 704-705, where NMOS 111N is alternatively formed on the upper side) are formed as a same type of transistor architecture including finFET (Figs 60-61, para 594 -604 for FinFET as non-planar transistor).


Claims 1,3-5,7-9 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Sun (CN 106098689).
 Re-claim 1, Sun teaches (Fig 1, English Abstract and English machine translation pages 5-8) an integrated circuit structure, comprising: a lower device layer that includes a first structure comprising a plurality of PMOS transistors (Fig 1, related text at English translation pages 5-8 for lower device PMOS); and an upper device layer formed on the lower device layer, the upper device layer including a second structure comprising a plurality of NMOS transistors (Fig 1, related text at English translation pages 5-8 for upper device NMOS) having a group III-V material source/drain region 18 (English translation page 5 for source/drain region 18 of indium gallium arsenic).   Re-claim 3, wherein the group III-V material source/drain region (English translation page 5 for source/drain region 18 of indium gallium arsenic; and page 4, lines 5-12) comprises a narrow band gap alloy of indium gallium arsenide (InxGayAsy).   Re-claim 4, wherein the group III-V material source/drain region comprises indium arsenide (InAs), gallium arsenide (GaAs) from the indium gallium arsenic (English translation page 5 for source/drain region 18 of indium gallium arsenic; and page 4, lines 5-12).  Re-claim 5, wherein use of the group III-V material (English translation page 5 for source/drain region 18 of indium gallium arsenic) inherently reduces a highest temperature budget for processing a stack comprising the plurality of NMOS transistors formed on the plurality of PMOS transistors (Fig 1, English Abstract and English machine translation pages 5-8 for stacked of NMOS and PMOS transistors).  Moreover, “using” and “reduces a highest temperature budget for processing in a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964.  Re-claim 7, wherein respective ones of the plurality of NMOS transistors further include metal contacts (22 in Fig 1; English translation page 5, lines 1-15) directly contacting the group III-V material source/drain region 18.  Re-claim 8, wherein the upper device layer is formed on a bonding layer material (15/16 in Fig 1; English translation page 5, lines 1-15) that is on the lower device layer of PMOS.  Re-claim 9, wherein the bonding layer material (15/16 in Fig 1) comprises an oxide layer (English translation page 5, lines 5-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2016/0056291) taken with Murthy (2002/0190284) or Dewey (WO2019/190505).
Yokoyama teaches (Fig 3, paragraphs 678-679,704-705,415, 76-139; Figs 60-65, para 594-648) an integrated circuit structure, comprising the lower device layer of PMOS transistors and the upper device layer of NMOS transistors, as applied to claims 1-5,7-10,12-14 above and fully repeated herein; and Re-claim 6, Yokoyama teaches wherein ones of the plurality of NMOS transistors (paragraphs 704-705, where NMOS 111N is alternatively formed on the upper side) comprise: a gate electrode (111G in Fig 3; 111G in Figs 60-62; para 595-604) formed on a gate dielectric layer (111Z in Fig 3; 111Z in Figs 60-62; para 595-604) formed on a fin 111NF (para 595-604); a pair of sidewall spacers (SW1 in Figs 3; and shown adjacent to the gate 111G in Figs 60-62) formed along opposite sides of the gate electrode 111G; and the group III-V source/drain region (Fig 3, paragraphs 678-679 for the NMOS transistors comprising InGaAs material as a III-V material for channel and source/drain regions 111A/111B, para 79-82,87) formed on opposite sides of the gate electrode, and wherein the group III-V source/drain region (Figs 3,60-62) is formed adjacent to the sidewall spacers and at a top surface of the gate dielectric layer; and  Re-claim 11, Yokoyama teaches wherein ones of the plurality of PMOS transistors (paragraphs 704-705, where PMOS 211P is alternatively formed on a lower side instead of an upper side) comprise: a gate electrode (211G in Fig 3; 211G in Figs 60-62; para 595-604) on a gate dielectric layer (111Z in Fig 3; 111Z in Figs 60-62; para 595-604) formed on a silicon layer 201 (para 114); a pair of sidewall spacers (SW2 in Figs 3; and shown adjacent to the gate 111G in Figs 60-62) formed along opposite sides of the gate electrode; and a pair of source/drain region (Fig 3,  for channel and source/drain regions 211A/211B, para 123-125) formed on opposite sides of  the gate electrode.
Re-claims 6 and 11: As described above, Yokoyama already teaches the PMOS transistors comprising the source/drain regions formed on opposite sides of the gate electrode and the NMOS comprising the group III-V material source/drain regions formed on opposite sides of the gate electrode, but lacks having the source/drain regions extending beneath the gate electrode and above the top surface of the gate dielectric layer. 
However, Murthy teaches (at Fig 2, paragraphs 28-33) the source/drain region 212 (Fig 2, para 28,30) of the PMOS transistor (para 33) extending beneath the gate electrode 202 and above the top surface of the gate dielectric layer 204; and the source/drain region 212 (Fig 2, para 28,30) of the NMOS transistor (para 33) extending beneath the gate electrode 202 and above the top surface of the gate dielectric layer 204.  Dewey ‘505 teaches (at Fig 1) the source/drain region 114a (Fig 1, page 3, line 31 to page 4) of the PMOS transistor 104a extending beneath the gate electrode 106a (Fig 1) and above the top surface of the gate dielectric layer 108a (Fig 2, page 3, line 31 to page 4, line 10); and the source/drain region 114b  of the NMOS transistor (Fig 1, page 3, line 31 to page 4) extending beneath the gate electrode 106b and above the top surface of the gate dielectric layer 108b (Fig 2, page 3, line 31 to page 4, line 10).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit structure of Yokoyama by having the source/drain regions of the PMOS transistors and the NMOS transistor extending beneath the respective gate electrode and above the top surface of the respective gate dielectric layer, as taught by Murthy and Dewey ‘505.  This is because of the desirability to reduce gate edge leakage, to reduce overlap capacitance, to improve short channel effects, and to improve device performance and scalability.

 
Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2016/0056291) taken with Murthy (2002/0190284) or Dewey (WO2019/190505).
 Re-claim 15, Yokoyama teaches (Fig 3, paragraphs 678-679,704-705,415, 76-139; Figs 60-65, para 594-648) an integrated circuit structure, comprising: a lower device layer that includes a first structure comprising a plurality of PMOS transistors (paragraphs 704-705, where PMOS 211P is alternatively formed on a lower side instead of an upper side), wherein respective ones of the plurality of PMOS transistors comprise: a gate electrode (211G in Fig 3; 211G in Figs 60-62; para 595-604)  formed on a gate dielectric layer (111Z in Fig 3; 111Z in Figs 60-62; para 595-604) formed on a silicon layer 201 (para 114); a pair of sidewall spacers (SW2 in Figs 3; and shown adjacent to the gate 111G in Figs 60-62) formed along opposite sides of the gate electrode; and a pair of source/drain region (Fig 3,  for channel and source/drain regions 211A/211B, para 123-125) formed on opposite sides of and extending beneath the gate electrode;
 a bonding layer material 151,251 (Para 223-232; Figs 3,9-11) formed on the lower device layer 111N; and an upper device layer 211P formed on the bonding layer material (as shown in Fig 3, para 137-139,704-705); and the upper device layer including a second structure comprising a plurality of NMOS transistors (paragraphs 704-705, where NMOS 111N is alternatively formed on the upper side), wherein respective ones of the plurality of NMOS transistors comprise: a gate electrode (111G in Fig 3; 111G in Figs 60-62; para 595-604) formed on a gate dielectric layer (111Z in Fig 3; 111Z in Figs 60-62; para 595-604) formed on a fin 111NF (para 595-604); a pair of sidewall spacers (SW1 in Figs 3; and shown adjacent to the gate 111G in Figs 60-62) formed along opposite sides of the gate electrode 111G; and a group III-V material source/drain region (Fig 3, paragraphs 678-679 for the NMOS transistors comprising InGaAs material as a III-V material for channel and source/drain regions 111A/111B, para 79-82,87) formed on opposite sides of and extending beneath the gate electrode, and wherein the a group III-V material source/drain region (Figs 3,60-62) is formed adjacent to the sidewall spacers and above a bottom surface of the gate dielectric layer.  Re-claim 16, wherein respective ones of the plurality of NMOS transistors further include metal contacts (C11 in Fig 3, paragraph 113) directly contacting the group III-V material source/drain region. (Fig 3 and para 79-82,87 for source/drain and paragraphs 678-679 for the NMOS transistors comprising InGaAs material as an III-V material for channel and source/drain regions).  Re-claim 17, wherein the group III-V material source/drain region (Fig 3 and para 79-82 for source/drain and Paragraphs 678-679 for the NMOS transistors comprising InGaAs material as an III-V material for channel and source/drain regions 111A/111B) comprises a narrow band gap alloy of indium gallium arsenide (InxGayAsy).  Re-claim 18, wherein the group III-V material source/drain region (Fig 3 and para 79-82 for source/drain and Paragraphs 678-679 for the NMOS transistors comprising InGaAs material as an III-V material for channel and source/drain regions) comprises one of InGaAs. GaAs (para 678-679).  Re-claim 19, wherein use of the group III-V material (Paragraphs 678-679 for using InGaAs material as an III-V material) reduces a highest temperature budget for processing a stack (paragraph 15-16 for high temperature condition for process stack of FETs) comprising the plurality of NMOS transistors formed on the plurality of PMOS transistors (Fig 3, paragraphs 76-139,704-705 for stacked of NMOS and PMOS transistors).  Moreover, regarding “using” and “reduces a highest temperature budget for processing in a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964.   Re-claim 20, wherein the second plurality of NMOS transistors are formed as FinFETs (Figs 60-61, para 594-604), which FinFET transistors (Figs 60-61) are comprised as multi-gate transistors in the semiconductor art.  Re-claim 21, wherein the plurality of PMOS transistors are formed as FinFETs (Figs 60-61, para 594-604), which FinFET transistors (Figs 60-61) are comprised as multi-gate transistors in the semiconductor art.  Re-claim 22, wherein both the second plurality of NMOS transistors (paragraphs 704-705, where NMOS 111N is alternatively formed on the upper side) are formed as a same type of transistor architecture including finFET (Figs 60-61, para 594 -604 for FinFET as non-planar transistor).
 Re base claim 15: As described above, Yokoyama already teaches the PMOS transistors comprising the source/drain regions formed on opposite sides of the gate electrode and the NMOS comprising the group III-V material source/drain regions formed on opposite sides of the gate electrode, but lacks having the source/drain regions extending beneath the gate electrode and above the top surface of the gate dielectric layer. 
However, Murthy teaches (at Fig 2, paragraphs 28-33) the source/drain region 212 (Fig 2, para 28,30) of the PMOS transistor (para 33) extending beneath the gate electrode 202 and above the top surface of the gate dielectric layer 204; and the source/drain region 212 (Fig 2, para 28,30) of the NMOS transistor (para 33) extending beneath the gate electrode 202 and above the top surface of the gate dielectric layer 204.  Dewey ‘505 teaches (at Fig 1) the source/drain region 114a (Fig 1, page 3, line 31 to page 4) of the PMOS transistor 104a extending beneath the gate electrode 106a (Fig 1) and above the top surface of the gate dielectric layer 108a (Fig 2, page 3, line 31 to page 4, line 10); and the source/drain region 114b  of the NMOS transistor (Fig 1, page 3, line 31 to page 4) extending beneath the gate electrode 106b and above the top surface of the gate dielectric layer 108b (Fig 2, page 3, line 31 to page 4, line 10).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit structure of Yokoyama by having the source/drain regions of the PMOS transistors and the NMOS transistor extending beneath the respective gate electrode and above the top surface of the respective gate dielectric layer, as taught by Murthy and Dewey ‘505.  This is because of the desirability to reduce gate edge leakage, to reduce overlap capacitance, to improve short channel effects, and to improve device performance and scalability.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822